Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/22/21 has been entered.  Claims 73-96 and 98-99 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 73-92, 94-96, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6329060 Barkac et al.

     Barkac discloses an aqueous coating composition containing a mixture of polyester and acrylic polymer and aminoplast crosslinking material of Barkac, column 11, lines 24-64.  See Barkac, column 29, lines 5-30.  This example references column 26, lines 29-67 which references column 24, lines 1-23.
Example 10A does not disclose the acrylic polymer and polyester therein as being grafted according to the instant claims.
Barkac, column 8, lines 63-65 states that the polyester can be adapted so that a portion of it can be grafted onto an acrylic polymer.  Barkac, column 9, lines 1-5 discloses including an 
Barkac does not exemplify such a grafted polyester/acrylic polymer.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the composition of Barkac’s Example 10A having grafted the polyester therein to the acrylic polymer therein according to the method of Barkac, column 8, line 63 to column 9, line 5 because Barkac teaches this grafting process for use in their compositions and the grafted polyester and acrylic polymer would be unable to phase separate because they are tied together covalently.  This composition falls within the scope of the instant claims 73, 75-85, 87-90, 96, and 98-99 when combined with the aminoplast resins of Barkac which fall within the scope of the instantly claimed crosslinking material.
The hexahydrophthalic anhydride of Barkac’s example 10A, noting Barkac, column 24, lines 10-12, falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78 and the hexahydrophthalic anhydride of the instant claim 78.  The maleic anhydride of Barkac, column 9, line 4 also falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78.  The neopentyl glycol and trimethylolpropane of Barkac, column 24, lines 10-15 falls within the scope of the instant claim 79.  Again, that polyester is used in Barkac’s example 10A.  The oils of Barkac, column 9, lines 33-38 fall within the scope of the instant claim 80.  The acid value, hydroxyl number, monomer amounts, and Gardner-Holdt viscosity of Z1 of Barkac, column 24, lines 1-23 necessitate that the polyester of Barkac’s Example 10A necessarily and inherently has a molecular weight within the scope of the instant claim 81.  It is noted that the trimethylolpropane of Barkac’s polyester gives 
The compositions of Barkac may contain polyesters having acid functionality, noting the non-zero acid values of Barkac, column 18, lines 51-56.  See Barkac, column 18, lines 33-65.  Note the number of OH groups of Barkac, column 18, lines 63-65.  Coupled with the molecular weights of column 18, lines 45-58, these adjuvants of Barkac may have OH values within the range of the instant claim 93 for the preferred OH contents and molecular weights of Barkac.  For example, a number average molecular weight of 3000 g/mole with 3 OH groups gives an OH value of (56.1 * 1000 * 3)/3000 = 56.1 mg KOH/g.  Other preferred adjuvants of Barkac also have the OH values and molecular weights of the instant claim 93.  Barkac, column 19, lines 6-8, 
The composition of Barkac, Example 10A requires no bisphenol A, bisphenol F, derivatives thereof.  The composition of Barkac, Example 10A requires no monomeric styrene.  The composition of Barkac, Example 10A requires no formaldehyde.  The composition of Barkac, Example 10A therefore meets the requirements of the instant claims 88-90.  The composition of Barkac, Example 10A requires no sulfonated monomer which falls within the scope of the instant claim 99.

Barkac, Example 10A does not exemplify other curing agents encompassed by the instantly claimed formula (I).
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use other crosslinking materials of the instantly claimed formula (I) in the coatings of Barkac which are discussed above because they are encompassed by Barkac, column 11, lines 24-61, particularly lines 30, noting the benzoguanamine, which falls within the scope of the instant claim 75, lines 40-41, noting the 6-methyl-2,4-diamino-1,3,5-triazine, and lines 59-61, and these crosslinkers of Barkac would have been expected to crosslink their coating compositions in a similar manner as the melamine crosslinkers which are exemplified.  These 

Barkac does not disclose their graft polyester/acrylic polymer as having the particulars of the instant claims 85 and 86 specifically.  The exemplified acrylic polymer and polyester of Barkac’s example 10A has an OH value between 134 and 144 mg KOH/g considering the amounts of acrylic monomers of Barkac, column 26, lines 45-50 and the OH value of Barkac’s polyester.  It is not clear what the molecular weight of the graft product thereof would be.  However, Barkac limits their polymers to the molecular weights of Barkac, column 15, lines 53-57.  OH value is inversely proportional to number average molecular weight noting the equation for OH value discussed above.
  
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the acrylic polymer/polyester graft polymers of Barkac, which are discussed above, having the particulars of the instant claims 85 and 86 because one can modulate the molecular weights of the polymers of Barkac within the teachings of Barkac, column 15, lines 53-57 and the instant claims 85 and 86 to the OH value from that of Barkac’s example 10A to the slightly lower values of the instant claim 86 with only predictable results to the ordinary skilled artisan prior to the instantly claimed invention including predictable polymer solution viscosities from their viscosity average molecular weights and predictable degrees of crosslinking density due to their being slightly fewer OH groups to react with the crosslinkers per length of polyester/acrylic polymer molecules.
 


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the packaging of the instant claims 74 and 94 by the method of the instant claim 95 because Barkac teaches coating virtually any substrate with their coating compositions, which encompasses packaging, Barkac teaches coating wood, metal and plastic with their coating compositions, which fall within the scope of the materials of the instant claim 94, and coating and curing the coating of Barkac on packaging would have been expected to give packaging with the excellent properties and appearance of the coatings of Barkac.  This general coating method is that of the instant claim 95.

3.      Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose the invention of the instant claim 93 and does not provide proper rationale to modify the prior art inventions into those of the instant claim 93.

Response to Applicant’s Arguments



       In their response of 4/22/21:
       The applicant argues “As presently amended, melamine is not encompassed by formula (I) of claim 73. As noted by the Office, the exemplified crosslinker of Barkac is a melamine derivative.”  The examiner agrees.  This portion of the above rejection has been removed.  
     The applicant argues “Barkac does not disclose the composition of the present invention because it does not disclose a composition comprising either an acrylic polyester resin nor a crosslinker comprising a material according to formula (I).”
Barkac does encompass the use of the instantly claimed acrylic polyester resin as discussed in the above rejection.  The applicant’s arguments do not specifically address “Example 10A does not disclose the acrylic polymer and polyester therein as being grafted according to the instant claims.
Barkac, column 8, lines 63-65 states that the polyester can be adapted so that a portion of it can be grafted onto an acrylic polymer.  Barkac, column 9, lines 1-5 discloses including an ethylenically unsaturated acid or anhydride in the polyester composition.  This ethylenically unsaturated acid or anhydride falls within the scope of the instantly claimed functional monomer of the instantly claimed polyester material.
Barkac does not exemplify such a grafted polyester/acrylic polymer.

The applicant’s arguments do not address the recitation “Barkac, Example 10A does not exemplify other curing agents encompassed by the instantly claimed formula (I).
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use other crosslinking materials of the instantly claimed formula (I) in the coatings of Barkac which are discussed above because they are encompassed by Barkac, column 11, lines 24-61, particularly lines 30, noting the benzoguanamine, which falls within the scope of the instant claim 75, lines 40-41, noting the 6-methyl-2,4-diamino-1,3,5-triazine, and lines 59-61, and these crosslinkers of Barkac would have been expected to crosslink their coating compositions in a similar manner as the melamine crosslinkers which are exemplified.” of the above rejection.  It is clear from the totality of the disclosure of Barkac, that Barkac does encompass benzoguanamine/formaldehyde/fully methylated or butylated aminoplast resins.  Note the benzoguanamine of column 11, lines 30 and the 6-methyl-2,4-diamino-1,3,5-triazine of column 11, lines 40-41.  Note the reaction with formaldehyde of column 11, lines 26-28.  Full alkylation is the preferred mode of Barkac, column 11, lines 24-64, noting particularly lines 59-64, noting the full alkylation with butanol.  Barkac clearly encompasses the crosslinkers according to the instantly claimed formula (I).  

The applicant’s arguments do not address the full teachings of Barkac as they were noted in the above rejection.
 The applicant argues “Further, Barkac does not disclose “wherein the material according to formula (I) forms at least 50wt% of the crosslinking material of the coating composition” as recited in claim 73. Accordingly, Barkac does not disclose or teach toward the coating compositions of the present invention.”  Barkac does not require any other crosslinking material than those discussed above, which clearly meets this claim requirement.
The applicant argues “The examples of the present application show that Example 1 produces improved wedge bend flexibility, blush resistance and adhesion compared to Examples containing melamine or phenol-based crosslinkers (see Table 5). There is no teaching in Barkac that would direct the skilled person towards such coating compositions and certainly not in the expectation of the improved results as discussed and displayed in the present application.
As such, present claims 73, 96 and 98 display an inventive step over the disclosure of Barkac. The remaining claims depend from one of the aforementioned claims and therefore also display an inventive step over the disclosure of Barkac.”  The instant claims are not limited to the argued composition of Example 1 of the instant specification.  The instant claims are not limited to the acrylic polyester resin of Example 1 of the instant specification.  The instant claims are not limited to the crosslinking material of Example 1 of the instant specification.  The instant claims are not limited to the amounts of acrylic polyester resin and crosslinking material of Example 1 of the instant specification.  The instantly claimed acrylic polyester resins may have molecular weights, numbers of functional groups, amounts of grafted chains per backbone, and many other polymer properties which materially affect the composition properties which are not 

The applicant argues “It is respectfully submitted that the above amendments and remarks put the case in condition for allowance. A notice to this effect is kindly requested.”  For the reasons discussed above, the examiner disagrees. 

Barkac discloses the instantly claimed inventions sufficiently to make them obvious to the ordinary skilled artisan prior to the instantly claimed invention.  There is no showing of unexpected results stemming from any difference between Barkac and the instant claims which 

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated in the above rejection, the full disclosure of Barkac, as it would have been understood by the ordinary skilled artisan prior to the instantly claimed invention, and for the reasons stated above.  This rejection is therefore maintained.

5.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762